Citation Nr: 0106928	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  00-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for hearing loss.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to 
January 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 1999 RO decision which denied 
the veteran's claim for service connection for hearing loss.  


REMAND

In its August 1999 decision, the RO denied the claim for 
service connection for hearing loss on the basis that it was 
not well grounded.  However, during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which among other things eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Id.  Because of the change in the law brought 
about by the Veterans Claims Assistance Act of 2000, a remand 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

A review of the file shows that in a December 1998 letter the 
veteran's private doctor, James Lawrence, M.D., noted that 
after discharge from military service the veteran reportedly 
worked for 36 years at Eastern Stainless Steel (where he was 
exposed to noise).  Dr. Lawrence further noted the veteran's 
report that his last audiometric evaluation at work occurred 
15 years previously.  Under the circumstances of this case, 
the duty to assist requires that an effort be made to obtain 
any additional post-service records of the claimed condition, 
to include any hearing tests reports conducted by the 
veteran's former employer.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) where 
he has been examined and/or treated for 
hearing loss since his January 1945 
release from active duty.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already on file.  This includes, but is 
not limited to, all audiological reports 
from the veteran's former employer, 
Eastern Stainless Steel, since 1945.  

2.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for hearing loss.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

3.  Thereafter, the RO should review the 
claim for service connection for hearing 
loss.  If the claim remains denied, the 
veteran should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



